Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under preliminarily amended claims filed on 03/19/2021. 
Claims 1-19, and 24-30 are pending, claims 20-23 are canceled. 
Claims 1-19, and 24-30 are rejected.

Specification
The specification filed on 03/19/2021 is accepted for examination purposes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4, 11-14, 17, 18, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US Publication 2016/0109916 (hereinafter Li).

In reference to claim 1, Li teaches a computer-implemented method for power management (Li Para 74 describes embodiments using computer servers to control switching between multiple power supplies) comprising:
accessing a datacenter topology that includes at least one utility grid feed, one or more power caches, one or more power control blocks, one or more loads, and one or more uninterruptible power supplies (UPSs) providing AC power (Li Fig 3 and Para 55 describes a utility feed block, distributed batteries [power caches], power control hubs (PCHs) and power distribution units (PDU) [power control blocks], server racks [loads], and a centralized UPS to provide AC power); 
allocating a supply capacity from a first UPS to the one or more loads within the datacenter topology, wherein the supply capacity is allocated below a peak load requirement for the one or more loads (Li Para 54 Sentence 2-3 describes a fixed level of load for the utility grid [supply capacity of the UPS which is below a peak load capacity]] 
detecting an AC current requirement, by the one or more power control blocks, for the one or more loads at an output network of the first UPS (Li Para 54 Sentences 2-3 describe when the fixed level of load for the utility grid is reached, renewable power is supplemented, indicating that the current requirement of the datacenter must be detected to correctly supplement power); and 
injecting AC current into the output network of the first UPS, by the one or more power control blocks, wherein the injecting is based on the AC current requirement that was detected (Li Para 54 describes supplementing the maximum capacity of the fixed level of 

In reference to claim 4, Li teaches the method of claim 1, in addition to teaching:
wherein the AC current that is injected by the one or more power control blocks is sourced by at least one of the one or more power caches (Li Fig 3 displays the distributed battery packs feeding directly to the PCH to allow additional electrical power as described in Li Para 57 Sentence 3).

In reference to claim 11, Li teaches the method of claim 1, in addition to teaching:
comprising implementing a datacenter power policy that controls the datacenter topology (Li Para 54 Sentences 2-3 describe a power policy where when the fixed level of load for the utility grid is reached, renewable power components are controlled to supplement the power levels).

In reference to claim 12, Li teaches the method of claim 11, in addition to teaching:
wherein the supply capacity is allocated based on the datacenter power policy (Li Para 54 Sentences 2-3 describe a power policy where a fixed level of load for the utility grid is provisioned).

In reference to claim 13, the method of claim 11, in addition to teaching:
issuing the datacenter power policy to individual hardware components within the datacenter topology (Li Para 54 Sentences 2-3 describe a power policy where when the fixed 

In reference to claim 14, Li teaches the method of claim 13, in addition to teaching:
wherein the issuing enables the individual hardware components to inject current into the output network, based on the datacenter power policy (Li Para 54 Sentences 2-3 describe a power policy where when the fixed level of load for the utility grid is provisioned [issued], and when the fixed level of load is reached, renewable power components are controlled to supplement the power levels).

In reference to claim 17, Li teaches the method of claim 1, in addition to teaching:
wherein the one or more loads within the datacenter topology are mission critical loads (Li Para 57 Sentence 1 describes scaling out of datacenters prompting the addition of modular standby power sources that provide incremental backup power capacity, Li Para 114 Sentence 4 describes backup capacity as the measure for which the UPS will support the critical load).

In reference to claim 18, Li teaches the method of claim 1, in addition to teaching:
wherein the allocating and the injecting are based on a datacenter power policy (Li Para 54 Sentences 2-3 describe a power policy where when the fixed level of load for the utility grid [allocated capacity] is provisioned, and when the fixed level of load is reached, renewable power components are controlled to supplement the power levels).

In reference to claim 24,
wherein the datacenter topology includes utility power sources and local power feed components (Li Fig 3 and Para 55 Sentence 2 displays obtaining power from a utility sources block, as well as from onsite renewable power supplies [local feed components]).

In reference to claim 25, Li teaches the method of claim 24, in addition to teaching:
wherein the local power feed components include renewable power sources (Li Fig 3 and Para 55 Sentence 2 displays obtaining power from onsite renewable power supplies).

In reference to claim 27, Li teaches the method of claim 1, in addition to teaching:
wherein the datacenter topology provides a parallel connection from the first UPS to two or more datacenter racks (Li Fig 3 displays the UPS having a parallel connection from the UPS to the datacenter racks).

In reference to claim 29, claim 29 recites a computer program product for performing a method with the same limitations of claim 1 including the additional structure of a non-transitory computer readable medium for power management comprising code to perform the method of claim 1. Li discloses the method of claim 1 (as shown above), in addition to teaching that embodiments of the present invention may take the form of computer-usable instructions embodied on one or more computer-readable media (Li Para 151 last Sentence). Claim 29 does not recite any further limiting structures or features than a product specifically designed for the method listed in claim 1. Thus, claim 29 is likewise rejected.

In reference to claim 30, claim 30 recites a computer system for power management that performs a method with the same limitations of claim 1 including the additional structure of a memory .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Jones et al. US Publication 2019/0207506 (hereinafter Jones).

In reference to claim 2, Li teaches the method of claim 1. However, Li does not explicitly teach:
wherein the injecting does not disturb a voltage supplied by an upstream source.
Li teaches the methods of claim 1 but cautions that grid-tied power at the server rack level has risks of power quality issues such as voltage transients and frequency distortions (Li Para 68 Sentences 2-4). In the analogous art of grid-interactive inverters, Jones teaches:
wherein the injecting does not disturb a voltage supplied by an upstream source (Jones Para 5 Sentence 1 describes grid-interactable inverters providing a high AC voltage matched to the grid, Jones Para 5 last Sentence describes the inverter also providing a sinusoidal current at the output of the inverter that is compatible [in-phase] with the Grid. The in-voltage and in-phase output of the grid-interactable inverter will not disturb upstream sources with the addition of harmonic cancellation described in Jones Para 27 to improve the quality of the power from the inverter).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Jones before him before the effective filing date of the claimed invention to have Li to incorporate grid-interactable inverters that do not disturb the utility grid feeds. One of ordinary skill in the art would know to use these inverters to incorporate harmonic cancellation and improve the reliability of the grid-tie inverters (Jones Para 27).

In reference to claim 5, Li teaches the method of claim 1. However, Li does not explicitly teach:
wherein the injecting is controlled using pulse width modulation.

wherein the injecting is controlled using pulse width modulation (Jones Para 5 Sentence 3-4 describes a typical grid-interactive inverter using switches which are controlled using pulse width modulation to convert the DC voltage to AC voltage).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Jones before him before the effective filing date of the claimed invention to have Li to incorporate grid-interactable inverters that do not disturb the utility grid feeds. One of ordinary skill in the art would know to use these inverters to incorporate harmonic cancellation and improve the reliability of the grid-tie inverters (Jones Para 27).

In reference to claim 6, modified Li teaches the method of claim 5, in addition to teaching:
wherein the pulse width modulation is enabled by one or more current mode grid tie inverters (Jones Para 5 Sentence 3-4 describes a typical grid-interactive inverter using switches which are controlled using pulse width modulation to convert the DC voltage to AC voltage).

In reference to claim 7, modified Li teaches the method of claim 5 in addition to teaching:
herein the pulse width modulation is used to control output of at least one of the one or more power caches (Jones Para 6 Sentence 6-10 describe a DC link capacitor [power cache] in the grid-tie inverter that can store energy and then be drawn from to output power to the grid and controlling the output of current using PWM control signals).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sun et al. US Publication 2018/0278060 (hereinafter Sun).

In reference to claim 3, Li teaches the method of claim 1. However, Li does not explicitly teach:
wherein the injecting does not disturb a phase of AC frequency supplied by an upstream source.
Li teaches supplying additional current to a currently powered grid using distributed batteries (Li Para 57) and also cautions that datacenters are susceptible to voltage transients, frequency distortions, and harmonics (Li Para 68 Sentences 2-3). In the analogous art of battery energy storage systems based fast synchronization machines for power grids, Sun teaches:
wherein the injecting does not disturb a phase of AC frequency supplied by an upstream source (Sun Para 56 Sentence 1-5 describes synchronizing the amplitude, frequency, and phase of the three-phase output voltages of the generator with the grid prior to connecting the generator to the grid in order to prevent undesired transients or disruptions of the system).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Sun before him before the effective filing date of the claimed invention to have Li incorporate a method to synchronize the output of current to be injected. One of ordinary skill in the art would know to synchronize the injected current so that the grid power will not be disturbed (Sun Para 56 Sentence 5).

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Egan et al. US Publication 2005/0229037 (hereinafter Egan). 

In reference to claim 8, 
injecting AC current into the output network of a second UPS of the one or more UPSs.
Li teaches the use of one UPS with sufficient capability to power the datacenters of the invention when backup capacity is critical (Li Para 114 Sentence 1). In the analogous art of correlating UPS capacity to system power requirements, Egan teaches:
injecting AC current into the output network of a second UPS of the one or more UPSs (Egan Fig 1 and Para 27 Sentence 2 describe using a first UPS 120 and a second UPS 122 to power the sub-systems).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Egan before him before the effective filing date of the claimed invention to have Li to incorporate two UPSs for more reliability. One of ordinary skill in the art would know to use redundant power supplies when high reliability is required for mission critical applications (Egan Para 5 Sentence 1 and Para 6 Sentence 1).

In reference to claim 9, modified Li teaches the method of claim 8, in addition to teaching:
wherein the second UPS is sourced from a different utility grid source from the first UPS (Egan Fig 1 and Para 27 Sentence 4 describe each UPS 120 and 122 powered by separate AC power lines 1 and 2).

In reference to claim 10, modified Li teaches the method of claim 8, in addition to teaching:
wherein the second UPS provides datacenter power redundancy (Egan Para 27 last Sentence describes ensuring the failure of one AC power line does not cause both power supplies to fail and preserving redundant status).

In reference to claim 15, 
wherein the injecting enables using redundant power from two utility feeds in a 2N system to increase power available to the datacenter topology.
Li teaches the use of one UPS with sufficient capability to power the datacenters of the invention when backup capacity is critical (Li Para 114 Sentence 1). In the analogous art of correlating UPS capacity to system power requirements, Egan teaches:
wherein the injecting enables using redundant power from two utility feeds in a 2N system to increase power available to the datacenter topology (Li Fig 1 and Para 27 Sentences 2-4 describes two AC Power Lines 1 and 2 for the UPSs [two utility feeds to increase power] which feed all of the sub-systems power two redundant power supplies [2N system].
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Egan before him before the effective filing date of the claimed invention to have Li to incorporate two UPSs for more reliability. One of ordinary skill in the art would know to use redundant power supplies when high reliability is required for mission critical applications (Egan Para 5 Sentence 1 and Para 6 Sentence 1).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ramamurthy et al. US Publication 2015/0121113 (hereinafter Ramamurthy).	

	In reference to claim 16, Li teaches the method of claim 1. However, Li does not explicitly teach:
predicting an amount of AC current for injecting into the output network using a software-based datacenter model.
Li teaches controlling power supplied to the datacenters using multiple sources of utility power and renewable power. In the analogous art of energy control via power requirement analysis and power source enablement, Ramamurthy teaches:
predicting an amount of AC current for injecting into the output network using a software-based datacenter model (Ramamurthy Para 35 Sentence 3-5 describes predicting the supply demand of a power supply [predicting the AC current to be injected] using prediction models of the power loads).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Ramamurthy before him before the effective filing date of the claimed invention to have Li to incorporate dynamic allocations of power policies using prediction models. One of ordinary skill in the art would know to dynamically update power policies when power demand can fluctuate constantly and possible energy savings can increase profits for an organization (Ramamurthy Para 3 Sentences 6-8).

In reference to claim 19, Li teaches the method of claim 1. However, Li does not explicitly teach:
updating the datacenter power policy, based on additional source and load data.
Li teaches controlling power supplied to the datacenters using multiple sources of utility power and renewable power. In the analogous art of energy control via power requirement analysis and power source enablement, Ramamurthy teaches:
updating the datacenter power policy, based on additional source and load data (Ramamurthy Para 106 Sentences 2-8 describe updating power policies for IT hardware based on changing load requirements and application grouping).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Ramamurthy before him before the effective filing date of the claimed invention to have Li to incorporate dynamic allocations of power policies based on application and load requirements. One of ordinary skill in the art would know to dynamically update power policies when power demand can fluctuate constantly and possible energy savings can increase profits for an organization (Ramamurthy Para 3 Sentences 6-8).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wright US Publication 2013/0026830 (hereinafter Wright).

In reference to claim 26, Li teaches the method of claim 1. However, Li does not explicitly teach: 
wherein the datacenter topology provides a series connection from the first UPS to two or more datacenter racks (Li Fig 3 displays the connection from the utility grid feeding through the UPS in series to the datacenter racks).
Li teaches power management of grid power through a UPS to two or more datacenter racks (as shown in claim 1), but does not disclose powering devices through series connections. In the analogous art of device adaptive power management, Wright teaches powering devices from grid electrical power (Wright Para 8) in addition to teaching:
wherein the topology provides a series connection from the first power supply to two or more devices (Wright Fig 1C and Para 26 last Sentence describes devices powered in series from a power management system).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Wright before him before the effective filing date of the claimed invention to have Li to incorporate powering devices in series from the power supply. One of ordinary skill in the art would know to use this power management system to regulate and control the amount of amperage needed by multiple devices and prevent an incorrect power amount being provided (Wright Para 27).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Paatero et al. US Publication 2019/0267836 (hereinafter Paatero).

In reference to claim 28, Li teaches the method of claim 1. However, Li does not explicitly teach:
wherein at least one of the one or more uninterruptible power supplies is operated in pass-through mode.
Li teaches the use of one UPS with sufficient capability to power the datacenters of the invention when backup capacity is critical (Li Para 114 Sentence 1). In the analogous art of 3-wire multiphase UPS with bypass, Paatero teaches:
wherein at least one of the one or more uninterruptible power supplies is operated in pass-through mode (Paatero Para 19 Sentence 1 describes a UPS with a switch for operating the UPS in bypass mode which interconnects the AC source directly to the load).
It would have been obvious to one of ordinary skill in the art having the teachings of both Li and Paatero before him before the effective filing date of the claimed invention to have Li to incorporate a UPS with new mode of operation combining parallel connections with a bypass mode. One of ordinary skill in the art would know to use this new mode of operation to implement power savings from a bypass mode while still providing output from the UPS (Paatero Para 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                         



/Paul Yen/Primary Examiner, Art Unit 2186